DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “226a” in Fig. 2 has been used to designate both a first contact hole and a second contact hole (see “a second contact hole 226b” in Figs. 3 and 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  201 and 232i.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Specification
The disclosure is objected to because of the following informalities:  “240” in paragraph 61 should probably be --250-- (37 CFR 1.84(p)(5)).  Appropriate correction is required.
Claim Objections
Claim(s) 8 and 17 is/are objected to because of the following informalities:
(a) in claim 8, “shielding layers” on lines 1-2 should probably be --of the at least one shielding layers--;
(b) in claim 8, “re” on line 2 should probably be --are--; and
(c) in claim 17, “shielding layers” on lines 1-2 should probably be --of the first, second and third shielding layers--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “the first, second and third shielding layers” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the at least one insulating layers” in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 4, 9, and 10 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (US 2017/0092673).
	In regard to claim 1, Miyamoto et al. disclose a thin film transistor array substrate for a digital X-ray detector device, comprising:
(a) a base substrate (e.g., “… As shown in FIG. 1(a), … TFT 10 includes a semiconductor layer 12 supported by a substrate 11, a source electrode 14 and drain electrode 16, and a gate electrode 18 …” in paragraph 34);
(b) a plurality of data lines and a plurality of gate lines disposed on the base substrate and arranged to cross each other (e.g., “… As shown in FIG. 1(b), the TFT 10 is connected to the corresponding gate bus line 18 and corresponding source bus line 14, and the top electrode 26 of the photodiode 20 is connected to a corresponding bias line 28. For simplicity, the gate bus line 18, source bus line 14, and bias line 28 are shown with the same respective reference characters as the gate electrode 18, source electrode 14, and bias electrode 28. The light detection device 100 includes the TFTs 10 and photodiodes 20 arrayed in a matrix … charge generated by the photodiode 20 is extracted to outside via the source bus line 14 by the TFT 10 connected to the photodiode 20 being turned ON by a signal supplied to the gate bus line 18. In this manner, the light detection device 100 converts the light that is incident on the semiconductor laminate structure 24 into current and outputs electrical signals or images …” in paragraphs 38 and 39);
e.g., “… As shown in FIG. 1(a), … TFT 10 includes a semiconductor layer 12 supported by a substrate 11, a source electrode 14 and drain electrode 16, and a gate electrode 18 …” in paragraph 34);
(d) a PIN diode connected to the driving thin film transistor (e.g., “… TFT 10 connected to the photodiode 20 … photodiode 20 is a PIN type diode, for example, then the semiconductor laminate structure 24 has an i-type semiconductor layer 24i provided between an n-type semiconductor layer 24n and a p-type semiconductor layer 24p …” in paragraphs 39 and 77); and
(e) at least one shielding layers disposed above the driving thin film transistor and configured to overlay the active layer, wherein the at least one shielding layers are electrically connected to the plurality of data lines (e.g., see “… semiconductor layer 12 serving as the channel region. It is preferable that the electrode 50, when seen from the direction normal to the substrate 11, overlap the entirety of the semiconductor layer 12 … As shown in FIG. 4(a) and FIG. 4(b), the light detection device 100 differs from the light detection device 100 in that the electrode 50 is electrically connected to the source electrode 14. The light detection device 110 may otherwise be the same as the light detection device 100 aside from the electrical connection of the electrode 50 …” in 
    PNG
    media_image1.png
    932
    1594
    media_image1.png
    Greyscale
 and paragraphs 35 and 88).
	In regard to claim 3 which is dependent on claim 1, Miyamoto et al. also disclose that the gate electrode is disposed below the active layer and the at least one shielding layers are disposed above the active layer (e.g., see gate electrode 18, active layer 12, and at least one shielding layers 50 in Fig 4a).
	In regard to claim 4 which is dependent on claim 1, Miyamoto et al. also disclose that the at least one shielding layers and the plurality of data lines are electrically connected to each other through contact holes (e.g., see the unlabeled contact hole between at least one shielding layers 50 and plurality of data lines 14 in Fig 4a).
	In regard to claim 9 which is dependent on claim 1, Miyamoto et al. also disclose that the first electrode is electrically connected to the at least one shielding layers, and wherein the second electrode is electrically connected to the PIN diode (e.g., see first electrode 14 is electrically connected to at least one shielding layers 50 and second electrode 16 is electrically connected to the PIN diode 20 in Fig 4a).
10, Miyamoto et al. disclose a digital X-ray detector device, comprising:
(a) a thin film transistor array substrate (e.g., “… As shown in FIG. 1(a), … TFT 10 includes a semiconductor layer 12 supported by a substrate 11, a source electrode 14 and drain electrode 16, and a gate electrode 18 …” in paragraph 34);
(b) a plurality of data lines and a plurality of gate lines disposed on the thin film transistor array substrate and arranged to cross each other (e.g., “… As shown in FIG. 1(b), the TFT 10 is connected to the corresponding gate bus line 18 and corresponding source bus line 14, and the top electrode 26 of the photodiode 20 is connected to a corresponding bias line 28. For simplicity, the gate bus line 18, source bus line 14, and bias line 28 are shown with the same respective reference characters as the gate electrode 18, source electrode 14, and bias electrode 28. The light detection device 100 includes the TFTs 10 and photodiodes 20 arrayed in a matrix … charge generated by the photodiode 20 is extracted to outside via the source bus line 14 by the TFT 10 connected to the photodiode 20 being turned ON by a signal supplied to the gate bus line 18. In this manner, the light detection device 100 converts the light that is incident on the semiconductor laminate structure 24 into current and outputs electrical signals or images …” in paragraphs 38 and 39);
(c) a driving thin film transistor disposed above the thin film transistor array substrate and including a first electrode, a second electrode, a gate electrode and an active layer (e.g., “… As shown in FIG. 1(a), … TFT 10 includes a semiconductor layer 12 supported by a substrate 11, a source electrode 14 and drain electrode 16, and a gate electrode 18 …” in paragraph 34);
(d) a PIN diode connected to the driving thin film transistor (e.g., “… TFT 10 connected to the photodiode 20 … photodiode 20 is a PIN type diode, for example, then the semiconductor ” in paragraphs 39 and 77);
(e) at least one shielding layers disposed above the driving thin film transistor and configured to overlay the active layer, and the at least one shielding layer electrically connected to the plurality of data lines (e.g., see “… semiconductor layer 12 serving as the channel region. It is preferable that the electrode 50, when seen from the direction normal to the substrate 11, overlap the entirety of the semiconductor layer 12 … As shown in FIG. 4(a) and FIG. 4(b), the light detection device 100 differs from the light detection device 100 in that the electrode 50 is electrically connected to the source electrode 14. The light detection device 110 may otherwise be the same as the light detection device 100 aside from the electrical connection of the electrode 50 …” in Fig 4(a) and paragraphs 35 and 88); and
(f) a scintillator layer disposed on the thin film transistor array substrate for the digital X-ray detector device (e.g., “… light detection device 100 may further include a wavelength conversion layer (not shown) above the photodiode 20. The wavelength conversion layer includes a scintillator (a CsI scintillator, for example) …” in paragraph 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyamoto et al. (US 2017/0092673).
	In regard to claim 2 which is dependent on claim 1, Miyamoto et al. also disclose that a (+) voltage is applied to the at least one shielding layers electrically connected to the plurality of data lines (e.g., “… when the TFT 10 has a dual gate structure, the electrode 50 does not need to be electrically connected to the gate electrode 18. Alternatively, signal voltages may be individually applied to the electrode 50 and the gate electrode 18. The signal voltages applied to the electrode 50 and the gate electrode 18 may be the same or different …” in paragraph 43).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “signal voltages applied to the electrode 50” of Miyamoto et al. is a (+) voltage for changing the threshold voltage of the “dual gate structure”.
	In regard to claim 15 which is dependent on claim 1 in so far as understood, Miyamoto et al. also disclose that the shielding layer is supplied with a (+) voltage and electrically connected to the plurality of data lines (e.g., “… when the TFT 10 has a dual gate structure, the electrode 50 does not need to be electrically connected to the gate electrode 18. Alternatively, signal voltages may be individually applied to the electrode 50 and the gate electrode 18. The signal voltages applied to the electrode 50 and the gate electrode 18 may be the same or different …” in paragraph 43).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “signal voltages applied to the electrode 50” of Miyamoto et al. is a (+) voltage for changing the threshold voltage of the “dual gate structure.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2017/0092673) in view of Lee et al. (US 2014/0118584) and Caris et al. (US 2017/0084665).
	In regard to claim 5 which is dependent on claim 1, the substrate of Miyamoto et al. lacks an explicit description of at least one insulating layer disposed on the at least one shielding layers that are spaced apart from one another.  However, metal interconnect layers are well known in the art (e.g., see “… metal and/or metal contacts in a vertical stacked structure can be laid out in different layers of the photodetector structure and used as contacts and/or as shielding or isolation components or elements. In embodiments, for example, one or more metal layers are used to isolate or shield components (e.g., charge store or charge store devices) of underlying circuitry or other components of the IC …” in paragraph 125 of Lee et al. and “… interconnect layers include multiple insulator and metal layers. To interconnect the metal layers, vias or contact holes are made through the inter-layer dielectric (ILD) films … additional shielding layers and other solutions for increased radiation hardening …” in paragraphs 28 and 59 of Caris et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional shielding (e.g., comprising interconnect layers, in order “for increased radiation hardening” using “additional shielding layers”) for the shielding of Miyamoto et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art e.g., comprising at least one insulating layer disposed on at least one shielding layer that are spaced apart from one another) as the shielding of Miyamoto et al.
	In regard to claim 6 which is dependent on claim 5, Miyamoto et al. also disclose that the at least one shielding layers disposed closest to the driving thin film transistor are electrically connected to the plurality of data lines (e.g., see “… It is preferable that the electrode 50, when seen from the direction normal to the substrate 11, overlap at least a portion of the semiconductor layer 12 serving as the channel region. It is preferable that the electrode 50, when seen from the direction normal to the substrate 11, overlap the entirety of the semiconductor layer 12 … As shown in FIG. 4(a) and FIG. 4(b), the light detection device 100 differs from the light detection device 100 in that the electrode 50 is electrically connected to the source electrode 14. The light detection device 110 may otherwise be the same as the light detection device 100 aside from the electrical connection of the electrode 50 …” in Fig 4(a) and paragraph 35 and 88).
	In regard to claim 7 which is dependent on claim 5, Miyamoto et al. also disclose that the at least one shielding layers are electrically connected to one another (e.g., “… electrode 50 may be a single layer, or may have a structure in which a plurality of films are stacked on one another …” in paragraph 74).
	In regard to claim 8 which is dependent on claim 7, the substrate of Miyamoto et al. lacks an explicit description that at least two shielding layers are electrically connected to one another through at least one contact hole in the at least one insulating layers.  However, metal interconnect layers are well known in the art (e.g., see “… metal and/or metal contacts in a vertical stacked structure can be laid out in different layers ” in paragraph 125 of Lee et al. and “… interconnect layers include multiple insulator and metal layers. To interconnect the metal layers, vias or contact holes are made through the inter-layer dielectric (ILD) films … additional shielding layers and other solutions for increased radiation hardening …” in paragraphs 28 and 59 of Caris et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional shielding (e.g., comprising interconnect layers, in order “for increased radiation hardening” using “additional shielding layers”) for the shielding of Miyamoto et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional shielding (e.g., comprising at least two shielding layers are electrically connected to one another through at least one contact hole in the at least one insulating layers) as the shielding of Miyamoto et al.
Claim(s) 11, 12, 14, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2017/0092673) in view of Fujimura (US 2014/0361180).
In regard to claim 11, Miyamoto et al. disclose a thin film transistor array substrate for a digital X-ray detector device, comprising:
(a) a plurality of data lines disposed on the thin film transistor array substrate (e.g., “… As shown in FIG. 1(b), the TFT 10 is connected to the corresponding gate bus line 18 and corresponding source bus line 14, and the top electrode 26 of the photodiode 20 is connected to a corresponding bias line 28. For simplicity, the gate bus line 18, source bus line 14, and bias line 28 are shown with the same respective reference characters as the gate electrode 18, source electrode 14, and bias electrode 28. The light detection device 100 includes the TFTs 10 and photodiodes 20 arrayed in a matrix … charge generated by the photodiode 20 is extracted to outside via the source bus line 14 by the TFT 10 connected to the photodiode 20 being turned ON by a signal supplied to the gate bus line 18. In this manner, the light detection device 100 converts the light that is incident on the semiconductor laminate structure 24 into current and outputs electrical signals or images …” in paragraphs 38 and 39);
(b) a driving thin film transistor disposed on the thin film transistor array substrate and including a first electrode, a second electrode, a gate electrode and an active layer (e.g., “… As shown in FIG. 1(a), … TFT 10 includes a semiconductor layer 12 supported by a substrate 11, a source electrode 14 and drain electrode 16, and a gate electrode 18 …” in paragraph 34);
(c) a PIN diode electrically connected to the driving thin film transistor (e.g., “… TFT 10 connected to the photodiode 20 … photodiode 20 is a PIN type diode, for example, then the semiconductor laminate structure 24 has an i-type semiconductor layer 24i provided between an n-type semiconductor layer 24n and a p-type semiconductor layer 24p …” in paragraphs 39 and 77); and
e.g., see “… electrode 50 … may have a structure in which a plurality of films are stacked on one another …” in paragraph 74 and a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed third shielding layer lie inside the “plurality of films” disclosed by the cited prior art) disposed over the driving thin film transistor and overlaying the active layer, wherein the first shielding layer has a greater area than that of the active layer (e.g., see “… semiconductor layer 12 serving as the channel region. It is preferable that the electrode 50, when seen from the direction normal to the substrate 11, overlap the entirety of the semiconductor layer 12 … electrode 50 are formed of a metal such as … tungsten (W) … electrode 50 may be a single layer, or may have a structure in which a plurality of films are stacked on one another … As shown in FIG. 4(a) and FIG. 4(b), the light detection device 100 differs from the light detection device 100 in that the electrode 50 is electrically connected to the source electrode 14. The light detection device 110 may otherwise be the same as the light detection device 100 aside from the electrical connection of the electrode 50 …” in Fig 4(a) and paragraphs 35, 74, and 88 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the first shielding layer has a greater area than that of the active layer in order to “overlap the entirety of” the active layer).
The substrate of Miyamoto et al. lacks an explicit description that the “tungsten” layers block direct absorption of the X-rays into the active layer.  However, properties of tungsten layers are well known in the art (e.g., see “… shielding layer 26 may be configured using a material shielding (absorbing or reflecting) the radiation Rrad, for example, metal or the like having X-ray shielding effects, such as tungsten (W) …” in paragraph 58 of Fujimura).  Therefore it  et al. block direct absorption of the X-rays into the active layer.
	In regard to claim 12 which is dependent on claim 11, Miyamoto et al. also disclose that the gate electrode is disposed below the active layer and the first, second and third shielding layers are disposed above the active layer (e.g., see gate electrode 18, active layer 12, and shielding layers 50 in Fig 4a).
	In regard to claim 14 which is dependent on claim 11, Miyamoto et al. also disclose that the first shielding layer is disposed closest to the driving thin film transistor and is electrically connected to the plurality of data lines (e.g., see “… gate bus line 18, source bus line 14, and bias line 28 are shown with the same respective reference characters as the gate electrode 18, source electrode 14, and bias electrode 28 … As shown in FIG. 4(a) and FIG. 4(b), the light detection device 100 differs from the light detection device 100 in that the electrode 50 is electrically connected to the source electrode 14. The light detection device 110 may otherwise be the same as the light detection device 100 aside from the electrical connection of the electrode 50 …” in Fig 4(a) and paragraphs 38 and 88).
	In regard to claim 16 which is dependent on claim 14, Miyamoto et al. also disclose that the first, second and third shielding layers are electrically connected to one another (e.g., “… electrode 50 may be a single layer, or may have a structure in which a plurality of films are stacked on one another …” in paragraph 74).
	In regard to claim 18 which is dependent on claim 11, Miyamoto et al. also disclose that the first electrode is electrically connected to the first, second and third e.g., see first electrode 14 is electrically connected to the shielding layers 50 in Fig 4a).
	In regard to claim 19 which is dependent on claim 11, Miyamoto et al. also disclose that the second electrode is electrically connected to the PIN diode (e.g., see second electrode 16 is electrically connected to the PIN diode 20 in Fig 4a).
Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. in view of Fujimura as applied to claim(s) 11 and 16 above, and further in view of Lee et al. (US 2014/0118584) and Caris et al. (US 2017/0084665).
	In regard to claim 13 which is dependent on claim 11, the substrate of Miyamoto et al. lacks an explicit description of at least one insulating layer disposed on the first, second and third shielding layers that are spaced apart from one another.  However, metal interconnect layers are well known in the art (e.g., see “… metal and/or metal contacts in a vertical stacked structure can be laid out in different layers of the photodetector structure and used as contacts and/or as shielding or isolation components or elements. In embodiments, for example, one or more metal layers are used to isolate or shield components (e.g., charge store or charge store devices) of underlying circuitry or other components of the IC …” in paragraph 125 of Lee et al. and “… interconnect layers include multiple insulator and metal layers. To interconnect the metal layers, vias or contact holes are made through the inter-layer dielectric (ILD) films … additional shielding layers and other solutions for increased radiation hardening …” in paragraphs 28 and 59 of Caris et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. e.g., comprising interconnect layers, in order “for increased radiation hardening” using “additional shielding layers”) for the shielding of Miyamoto et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional shielding (e.g., comprising at least one insulating layer disposed on the first, second and third shielding layers that are spaced apart from one another) as the shielding of Miyamoto et al.
	In regard to claim 17 which is dependent on claim 16 in so far as understood, the substrate of Miyamoto et al. lacks an explicit description that at least two shielding layers are electrically connected to one another through at least one contact hole in the at least one insulating layers.  However, metal interconnect layers are well known in the art (e.g., see “… metal and/or metal contacts in a vertical stacked structure can be laid out in different layers of the photodetector structure and used as contacts and/or as shielding or isolation components or elements. In embodiments, for example, one or more metal layers are used to isolate or shield components (e.g., charge store or charge store devices) of underlying circuitry or other components of the IC …” in paragraph 125 of Lee et al. and “… interconnect layers include multiple insulator and metal layers. To interconnect the metal layers, vias or contact holes are made through the inter-layer dielectric (ILD) films … additional shielding layers and other solutions for increased radiation hardening …” in paragraphs 28 and 59 of Caris et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional shielding (e.g., comprising interconnect layers, in order “for increased radiation hardening” using “additional shielding layers”) for the shielding of Miyamoto et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional shielding (e.g., comprising at least two shielding layers are electrically connected to one another through at least one contact hole in the at least one insulating layers) as the shielding of Miyamoto et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884